Exhibit 10.1

Conformed Copy

EMPLOYMENT AGREEMENT

AGREEMENT, made and entered into as of March 14, 2008 by and between, XL Capital
Ltd, a Cayman Islands corporation (the “Company”), and Michael S. McGavick (the
“Executive”).

WHEREAS, the Company and the Executive each desire that the Executive become
employed by the Company and that the terms and conditions of such employment be
memorialized by a written agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Company, the
Guarantors (as hereinafter defined) and the Executive (the “Parties”) agree as
follows:

1. EMPLOYMENT.

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, for the term of this Agreement as set forth in
Section 2, below, in the position and with duties and responsibilities set forth
in Section 3, below, and upon such other terms and conditions as are hereinafter
stated.

2. TERM OF EMPLOYMENT.

The stated term of employment under this Agreement shall commence on the later
of May 1, 2008 or the date the work permit referred to in Section 3(c) below is
obtained (such later date is referred to herein as the “Start Date”) and shall
continue through the close of business on the first anniversary of the Start
Date, subject to earlier termination as provided in Section 8, below, and
extension as provided in the next succeeding sentence. On the first anniversary
of the Start Date and on each anniversary thereafter, the stated term of
employment shall be automatically extended for an additional one year unless the
Company gives notice in writing to the Executive or the Executive gives notice
in writing to the Company at least six months prior to such anniversary that the
term is not to be so extended.

3. POSITIONS, DUTIES AND RESPONSIBILITIES.

(a) GENERAL. The Executive shall be employed as Chief Executive Officer of the
Company. In such position, the Executive shall have the duties, responsibilities
and authority normally associated with the office, position and titles of such
an officer of an insurance, reinsurance and financial services company, or
holding company, whose shares are publicly traded in the United States. In
carrying out his duties and responsibilities, the Executive shall report to the
Board of Directors of the Company. During the term of this Agreement, the
Executive shall devote his full business time to the business and affairs of the
Company, and shall use his best efforts, skills and abilities to promote the
Company’s interests.

(b) PERFORMANCE OF SERVICES. The Executive’s services under this Agreement,
which are global in nature, shall be performed at the Company’s headquarters in
Bermuda or at such other location or locations reasonably requested by the
Company; provided, however, that such services will be performed outside the
United States and in accordance with the guidelines established by the Company
from time to time for the location of the performance of services on behalf of
the Company and its subsidiaries. The Executive acknowledges that the Company
may require the Executive to travel to the extent such travel is reasonably
necessary to perform the services hereunder and that such travel may be
extensive. To the extent reasonably requested by the Company, the Executive
shall allocate greater business time to a location other than his principal
business location, and if reasonably requested by the Company, the Executive
shall relocate to such other locations. Any such relocation will not be
considered to be a breach of this Agreement.

(c) WORK PERMITS. The employment of the Executive by the Company shall be
contingent upon the issuance to the Executive of a suitable (for the purposes of
the Executive’s contemplated employment by the Company) work permit by the
Bermuda government authorities and any other permits required by any Bermuda
government authority. Both the Company and the Executive shall use their
respective best efforts to obtain, maintain and renew said permit(s) so as to
allow the Executive to be employed under the terms hereof. The Company shall be
responsible for permit fees. If at any time said permit(s), having been
obtained, expire and are not renewed or cease to be valid and such renewal or
validation is necessary in order for the Executive to be employed by the Company
as contemplated by this Agreement and the non-renewal or invalidation is beyond
the control of both the Company and the Executive, employment under this
Agreement shall terminate immediately upon the expiration of said permit(s) or
upon said permit(s) ceasing to be valid unless the Executive can discharge his
duties and responsibilities effectively from another location not requiring said
permit(s) that is reasonably acceptable to the Executive and non-prejudicial to
the interests of the Company. In the event of such termination, the provisions
of Section 8(d) shall apply to such termination of the Executive’s employment
(or, if within (i) the one-year period prior to the date of a Change in Control,
as hereinafter defined, provided the conditions set forth in the last paragraph
of Section 8(d)(iii) are satisfied, or (ii) the Post-Change Period, as
hereinafter defined, such termination shall, in the case of clauses (i) or (ii),
be considered a termination by the employee for “Good Reason”) provided that
non-renewal of said permit(s) or invalidation thereof are not a direct result of
any material action or omission of the Executive that would reasonably cause
such permit(s) not to be renewed or validated.

4. BASE SALARY.

The Executive shall be paid a Base Salary by the Company equal to US $1 million
per annum, payable in accordance with the Company’s regular pay practices. Such
Base Salary shall be subject to annual review in accordance with the Company’s
practices for executives as in effect from time to time and may be increased at
the discretion of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”).

5. BONUSES.

In addition to the Base Salary provided for in Section 4, above, the Executive
shall be eligible for an annual cash bonus under the Company’s Annual Incentive
Compensation Plan as in effect from time to time, with a target annual bonus
opportunity equal to 200% of his Base Salary. The Executive may be awarded such
annual bonuses thereunder as may be approved by the Compensation Committee based
on corporate, individual and business unit performance measures, as appropriate,
established or approved from time to time, by the Compensation Committee. Any
annual bonus shall be paid in cash in a lump sum after the end of the calendar
year for which the annual bonus is paid and no later than March 15 following
such calendar year, unless deferred at the Executive’s option in accordance with
the provisions of any applicable deferred compensation plan of the Company or it
subsidiaries in effect from time to time. The Executive’s target annual bonus
for calendar year 2008 will be prorated by multiplying the target annual bonus
by a fraction, the numerator of which is the number of days from the Start Date
until December 31, 2008 and the denominator of which is 365; provided, however
that the Executive’s minimum annual bonus for calendar year 2008 shall be 50% of
the Executive’s Base Salary earned for calendar year 2008. Except as provided in
the immediately preceding sentence for calendar year 2008, nothing in this
Section 5 shall confer upon the Executive any right to a minimum annual bonus.

6. EMPLOYEE BENEFIT PROGRAMS; START DATE GRANTS/BONUS.

(a) During the term of the Executive’s employment under this Agreement, the
Executive shall be entitled to participate in all employee benefit programs of
the Company as are in effect from time to time and in which similarly situated
senior executives of the Company are eligible to participate.

(b) On the last day of the week that includes the Start Date, the Company shall
grant to the Executive (i) options to purchase 125,000 ordinary shares of the
Company and (ii) 32,000 performance restricted ordinary shares of the Company.
The stock options will have an exercise price per share equal to the closing
price per ordinary Company share on the New York Stock Exchange on the date of
grant, and they will be scheduled to vest in three equal annual installments
beginning on the first anniversary of the date of grant. The performance
restricted ordinary shares will be scheduled to vest in four equal annual
installments beginning on the first anniversary of the date of grant, provided
the applicable 10% return on equity targets set forth in the applicable award
agreement are met. The stock options and performance restricted ordinary shares
will be subject to the other terms set forth in a stock option agreement and in
a performance restricted ordinary share agreement, which shall each be in the
forms utilized for similar awards to other senior executive officers of the
Company.

(c) The Company shall pay to the Executive US $1,500,000 as a one time bonus on
the Start Date. If the Executive’s employment terminates within two (2) years
after the Start Date for any reason other than by the Executive for Good Reason
or by the Company not for Cause (including pursuant to Section 8(d)(iv)), or due
to the Executive’s death or disability (as determined under the Company’s
long-term disability plan), then the Executive shall repay to the Company, no
later than ten (10) business days after such termination of employment, an
amount equal to the amount by which the Start Date bonus exceeds the actual
transition expenditures of the Executive as agreed by XL and the Executive.

7. EXPENSE REIMBURSEMENT AND FRINGE BENEFITS. During the term of the Executive’s
employment under this Agreement, the Executive shall be entitled to participate
in the Company’s travel and entertainment expense reimbursement programs and its
executive fringe benefit plans and arrangements, all in accordance with the
terms and conditions of such programs, plans and arrangements as in effect from
time to time as applied to the Company’s similarly situated executives. The
Company shall pay directly, or reimburse the Executive for, reasonable moving
expenses incurred by him in relocating the Executive and his immediate family to
Bermuda, in accordance with the moving expense reimbursement policy of the
Company for senior executives.

8. TERMINATION OF EMPLOYMENT.

(a) TERMINATION DUE TO DEATH. In the event the Executive dies during the term of
employment hereunder, the Executive’s spouse, if the spouse survives the
Executive, (or, if the Executive’s spouse does not survive him, the estate or
other legal representative of the Executive) shall be entitled to receive the
Base Salary as provided in Section 4, above, at the rate in effect at the time
of Executive’s death, to be paid in accordance with the Company’s regular
payroll practices (as in effect at the time of death) through the end of the
sixth month after the month in which the Executive dies. In addition to the
above, the estate or other legal representative of the Executive shall be
entitled to:

(i) any annual bonus awarded in accordance with the Company’s bonus program but
not yet paid under Section 5, above, to be paid at the time such bonus would
otherwise be due under Section 5 above, and reimbursement of business expenses
incurred prior to death in accordance with Section 7 above,

(ii) within 45 days after the date of death (with the actual date of payment
within such 45 day period to be determined by the Company), a pro rata bonus for
the year of death in an amount determined by the Compensation Committee, but in
no event less than a pro rata portion of the Executive’s average annual bonus
for the immediately preceding three years (or the period of the Executive’s
employment with the Company, if less),

(iii) the rights under any options to purchase equity securities of the Company
or other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive determined in
accordance with the terms thereof,

(iv) for a period of six months following the Executive’s death, continued
medical benefit plan coverage (including dental and vision benefits if provided
under the applicable plans) for the Executive’s dependents, if any, under the
Company’s medical benefit plans upon substantially the same terms and conditions
(including cost of coverage to the dependents) as is then in existence for other
executives during the coverage period; provided, that, if the Executive’s
dependents cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on substantially the
same after-tax basis as if continued participation had been permitted (and any
payment made by the Company in respect of any taxes imposed with respect to such
benefits shall be paid to the Executive’s dependents, or to the applicable
taxing authority on their behalf, no later than the due date of such taxes), and

(v) the vested accrued benefits, if any, under the employee benefit programs of
the Company, as provided in Section 6, above, determined in accordance with the
applicable terms and provisions of such programs.

(b) TERMINATION DUE TO DISABILITY. In the event the Executive’s employment
hereunder is terminated due to his disability, as determined under the Company’s
long-term disability plan, the Executive shall be entitled to:

(i) a cash lump sum payment made, subject to Section 25 below, 60 days after the
date of termination in an amount equal to the Base Salary as provided in
Section 4, above, that would have been paid to the Executive had he remained
employed through the end of the sixth month after the month in which the
Executive’s employment terminates due to disability,

(ii) any annual bonus awarded in accordance with the Company’s bonus program but
not yet paid under Section 5, to be paid, subject to Section 25 below, at the
time such bonus would otherwise be due under Section 5 above, and reimbursement
of business expenses incurred prior to termination of employment in accordance
with Section 7 above,

(iii) subject to Section 25 below, 60 days after the date of termination, a pro
rata bonus for the year of termination in an amount determined by the
Compensation Committee, but in no event less than a pro rata portion of the
Executive’s average annual bonus for the immediately preceding three years (or
the period of the Executive’s employment with the Company, if less),

(iv) the rights under any options to purchase equity securities of the Company
or other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive, determined in
accordance with the terms thereof,

(v) for a period of six months following the termination of the Executive’s
employment, continued medical benefit plan coverage (including dental and vision
benefits if provided under the applicable plans) for the Executive (and the
Executive’s dependents, if any) under the Company’s medical benefit plans upon
substantially the same terms and conditions (including cost of coverage to the
Executive) as is then in existence for other executives during the coverage
period; provided, that, if the Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on substantially the same after-tax basis as if continued participation
had been permitted (and any payment made by the Company in respect of any taxes
imposed with respect to such benefits shall be paid to the Executive, or to the
applicable taxing authority on his behalf, no later than the due date of such
taxes); provided further, however, that, in the event the Executive becomes
reemployed with another employer and becomes eligible to receive medical
benefits from such employer, the medical benefits described herein shall
immediately cease, and

(vi) the vested accrued benefits, if any, under the employee benefit programs of
the Company, as provided in Section 6 above, determined in accordance with the
applicable terms and provisions of such programs.

(c) TERMINATION FOR CAUSE.

(i) The employment of the Executive under this Agreement may be terminated by
the Company for Cause, such termination to be effective upon the Company giving
the Executive written notice of termination in accordance with the provisions of
this Agreement. For this purpose, “Cause” shall mean:

(A) conviction of the Executive of a felony involving moral turpitude,
dishonesty or laws to which the Company or its Affiliates are subject in
connection with the conduct of its or their business;

(B) the Executive, in carrying out his duties for the Company under this
Agreement, has been guilty of (1) willful misconduct or (2) substantial and
continual refusal by the Executive to perform the duties assigned to the
Executive pursuant to the terms hereof; provided, however, that any act or
failure to act by the Executive shall not constitute Cause for purposes of this
Section 8(c)(i)(B) if such act or failure to act was committed, or omitted, by
the Executive in good faith and in a manner he reasonably believed to be in the
overall best interests of the Company, as the case may be. The determination of
whether the Executive acted in good faith and that he reasonably believed his
action to be in the Company’s overall best interest, as the case may be, will be
in the reasonable judgment of the General Counsel of the Company or, if the
General Counsel shall have an actual or potential conflict of interest, the
Compensation Committee; or

(C) the Executive’s continued willful refusal to obey any lawful policy or
requirement duly adopted by the Board of Directors of the Company and the
continuance of such refusal after receipt of written notice.

(ii) In the event of a termination for Cause under Section 8(c)(i), above, the
Executive shall be entitled only to:

(A) Base Salary as provided in Section 4, above, at the rate in effect at the
time of his termination of employment for Cause, through the date on which
termination for Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

(B) the rights under any options to purchase equity securities of the Company or
other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive, determined in
accordance with the terms thereof, and

(C) the vested accrued benefits, if any, under employee benefit programs of the
Company, as provided in Section 6, above, and reimbursement of properly incurred
unreimbursed business expenses under the business expense reimbursement program
as described in Section 7, above, determined in accordance with the applicable
terms and provisions of such employee benefit and expense reimbursement
programs; provided that the Executive shall not be entitled to any such benefits
unless the terms and provisions of such programs expressly state that the
Executive shall be entitled thereto in the event his employment is terminated
for Cause (as defined in this Agreement or otherwise).

(d) TERMINATION WITHOUT CAUSE.

(i) Anything in this Agreement to the contrary notwithstanding, the Executive’s
employment may be terminated by the Company without Cause as provided in this
Section 8(d). A termination due to death or disability, as described in Section
8(a) or (b), above, or a termination for Cause, as described in Section 8(c),
above, shall not be deemed a termination without Cause under this Section 8(d).
For the avoidance of doubt, if a notice of non-renewal of this Agreement
pursuant to Section 2 is issued by the Company, the termination of the
Executive’s employment at the end of the term shall be considered a termination
by the Company without Cause hereunder.

(ii) In the event the Executive’s employment is terminated by the Company
without Cause (x) prior to a Change in Control (other than as provided in the
last paragraph of Section 8(d)(iii), in which case the provisions of
Section 8(d)(iii) shall apply in lieu of this Section 8(d)(ii)) or (y) following
the Post-Change Period (as hereinafter defined), the Executive shall be entitled
to:

(A) Base Salary as provided in Section 4, above, at the rate in effect at the
time of his termination of employment without Cause, through the date on which
termination without Cause occurs, to be paid in accordance with the Company’s
regular payroll practices,

(B) provided the Executive executes, on or before the date that is fifty
(50) days following the date of his termination of employment, a general release
of claims against the Company and its Affiliates (as defined below) in form and
substance satisfactory to the Company and does not revoke such release prior to
the end of the seven day statutory revocation period, a cash lump sum payment
made, subject to Section 25 below, sixty (60) days after termination of
employment equal to (x) two times the Executive’s annual Base Salary, at the
annual rate in effect in accordance with Section 4, above, immediately prior to
such termination and (y) one times the higher of the targeted annual bonus for
the year of such termination, if any, or the average of the Executive’s annual
bonus payable by the Company for the three years immediately preceding the year
of termination (or such shorter period during which the Executive has been
employed by the Company),

(C) any annual bonus awarded in accordance with the Company’s bonus program but
not yet paid under Section 5, above, to be paid, subject to Section 25 below, at
the time such bonus would otherwise be due under Section 5 above, and
reimbursement of business expenses incurred prior to termination of employment
in accordance with Section 7 above,

(D) the rights under any options to purchase equity securities of the Company or
other rights with respect to equity securities of the Company, including any
restricted stock or other securities, held by the Executive, determined in
accordance with the terms thereof,

(E) for a period of twenty-four months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided, however, with respect to the
participation by the Executive in the medical insurance plan hereunder, the
following conditions shall be met: (i) the amount eligible for reimbursement or
payment under any such plan in one calendar year may not affect the amount
eligible for reimbursement or payment under such plan in any other calendar year
(except that the plan may impose a limit on the amount that may be reimbursed or
paid if such limit is imposed on all participants), and (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred; provided, further, however,
that, in the event the Executive becomes reemployed with another employer and
becomes eligible to receive medical benefits from such employer, the medical
benefits described herein shall immediately cease, and

(F) the vested accrued benefits, if any, under the employee benefit programs of
the Company, as provided in Section 6 above, determined in accordance with the
applicable terms and provisions of such programs.

(iii) In the event the Executive’s employment is terminated by (x) the Company
without Cause within the twenty-four month period following a Change in Control
(as defined in Exhibit A hereto) (the “Post-Change Period”) or (y) the Executive
terminates his employment for “Good Reason” (as defined in Exhibit B hereto)
during the Post-Change Period, the Executive shall be entitled to the following,
paid in the case of amounts set forth in (B), (C) and (D) below, subject to
Section 25 below, 60 days after termination of employment:

(A) Base Salary as provided in Section 4, above, at the rate in effect at the
time of his termination of employment, through the date on which termination
occurs, to be paid in accordance with the Company’s regular payroll practices,

(B) a cash lump sum payment equal to two times the Executive’s annual Base
Salary, at the rate in effect in accordance with Section 4, above, or
immediately prior to such termination or Change in Control, whichever is
greater,

(C) a cash lump sum payment equal to two times the average annual bonus awarded
to the Executive by the Company in the three years prior to the year in which
the Change in Control occurs (or shorter period during which the Executive had
been employed by the Company); provided such bonuses shall be at least equal to
the targeted annual bonus, if any, for the year of such termination,

(D) an amount equal to (i) the higher of (x) the bonus actually awarded to the
Executive by the Company for the year immediately preceding the year in which
the Change in Control occurs or (y) the targeted amount of bonus, if any, that
would have been awarded to the Executive in respect of the year in which the
termination of employment occurs, multiplied by (ii) a fraction, the numerator
of which is the number of months or fraction thereof in which the Executive was
employed by the Company in the year of termination of employment, and the
denominator of which is 12,

(E) options to purchase equity securities of the Company or other rights with
respect to equity securities of the Company held by the Executive shall
immediately vest in full and shall continue to be exercisable for three years
from the date of termination of employment, notwithstanding the Executive’s
termination of employment, or the original full term of the option or other
right, if shorter,

(F) for a period of twenty-four months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, that, if the Executive cannot continue to
participate in the Company plans providing such benefits, the Company shall
otherwise provide such benefits on substantially the same after-tax basis as if
continued participation had been permitted (and any payment made by the Company
in respect of any taxes imposed with respect to such benefits shall be paid to
the Executive, or to the applicable taxing authority on his behalf, no later
than the due date of such taxes); provided, however, with respect to the
participation by the Executive in the medical insurance plan hereunder, the
following conditions shall be met: (i) the amount eligible for reimbursement or
payment under any such plan in one calendar year may not affect the amount
eligible for reimbursement or payment under such plan in any other calendar year
(except that the plan may impose a limit on the amount that may be reimbursed or
paid if such limit is imposed on all participants), and (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred; provided further, however,
that, in the event the Executive becomes reemployed with another employer and
becomes eligible to receive medical benefits from such employer, the medical
benefits described herein shall immediately cease, and

(G) full and immediate vesting under the Company’s retirement plans as of the
date of termination, to the extent permitted by applicable law; provided,
however, that if such full and immediate vesting cannot be provided under a
“qualified employer plan” (within the meaning of Treas. Reg.
Section 1.409A-1(a)(2)) under applicable law, then the present value of
economically equivalent benefits, determined using reasonable assumptions and on
an after-tax basis to the Executive, shall be paid in a cash lump sum to the
Executive, subject to Section 25 below, 60 days after termination of employment.

Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled to the benefits described in (A)-(G) above, if the Executive’s
employment with the Company is terminated by the Company (other than for Cause)
within one year prior to the date on which a “409A Change in Control” (as
defined below) occurs, and it is reasonably demonstrated that such termination
(i) was at the request of a third party who has taken steps reasonably
calculated or intended to effect the 409A Change in Control or (ii) otherwise
arose in connection with or anticipation of the 409A Change in Control;
provided, however, that in such event, amounts in excess of those otherwise
payable to the Executive under Section 8(d)(ii) above will be payable hereunder
only following the 409A Change in Control (and, subject to Section 25
below,10 days thereafter). For purposes hereof, a “409A Change in Control” means
a “change in control event” (as defined in Treas. Reg. Section 1.409A-3(i)(5))
with respect to the Company that also constitutes a Change in Control.

(iv) If, in situations where Section 8(d)(iii) does not apply, at any time
during the term of the Executive’s employment hereunder and without the
Executive’s written consent, duties are assigned to the Executive that are
materially inconsistent with his position as described in Section 3 above, or
the Company does not cure any material breach by it of any provision of
Sections 4 through 7 of this Agreement within 30 calendar days following written
notice of same by the Executive (which written notice must be given within 30
calendar days after such breach), the Executive shall have the right to
terminate his employment within 30 calendar days of the Company’s failure to
rescind such assignment in accordance with the proviso below or of such failure
to cure a breach, as the case may be, and such termination shall be deemed a
termination by the Company without Cause under Section 8(d)(ii), above,
provided, in the case of assignment of duties that are materially inconsistent
with those set forth in Section 3 above, the Executive shall have given the
Company written notice of such assignment within 30 calendar days of such
assignment and shall not, within 30 calendar days thereafter, have had the
assignment of inconsistent duties rescinded.

(e) VOLUNTARY TERMINATION BY THE EXECUTIVE. The Executive may voluntarily
terminate his employment prior to the expiration of the term of this Agreement
upon at least three months’ prior written notice to the Company. Such
termination shall constitute a voluntary termination and, except as provided in
Section 8(d)(iii) or Section 8(d)(iv), above, in such event the Executive shall
be limited to the same rights and benefits as applicable to a termination by the
Company for Cause as provided in Section 8(c), above. A voluntary termination in
accordance with this Section 8(e) shall not be deemed a breach of this
Agreement. A termination of the Executive’s employment due to disability or
death as described in Section 8(b) or 8(a), above, a termination by the
Executive which the Executive is entitled to treat as a termination by the
Company pursuant to Section 8(d), above, or a termination by the Executive under
Section 8(d)(iv), above, shall not be deemed a voluntary termination within the
meaning of this Section 8(e).

9. EXCISE TAX PAYMENTS.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment or distribution made, or benefit
provided (including, without limitation, the acceleration of any payment,
distribution or benefit or accelerated vesting or exercisability of any award)
by the Company, any acquirer or any party related to the Company or the acquirer
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 9) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the United States Internal Revenue Code of 1986, as amended (the
“Code”) (or any successor provision or similar excise tax), or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), (ii) the aggregate amount of the
Executive’s Parachute Payments (as defined in Section 280G(b)(2)(A) of the Code)
is less than 3.25 times the Executive’s Base Amount (as defined in
Section 280G(b)(3)(A) of the Code), and (iii) no such Payment would be subject
to the Excise Tax if the payments set forth in Section 8(d)(iii)(B) and
(C) hereof were each reduced by up to 20 percent, then the payments set forth in
Section 8(d)(iii)(B) and (C) will each be reduced to the smallest extent
possible (and in no event by more than 20 percent in the aggregate) such that no
Payment is subject to the Excise Tax.

(b) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) the aggregate amount of the Executive’s Parachute
Payments equals or exceeds 3.25 times the Executive’s Base Amount, (ii) the
aggregate amount of the Executive’s Parachute Payments is less than 3.25 times
the Base Amount but one or more Payments would be subject to the Excise Tax even
if the payments set forth in Section 8(d)(iii)(B) and (C) hereof were each
reduced by 20 percent, or (iii) notwithstanding a reduction in payments pursuant
to Section 9(a) above, an Excise Tax is payable by the Executive on one or more
Payments, then, in any such case, Payments shall not be reduced and the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any income or Excise Tax) imposed upon the Gross-Up Payment and any
interest or penalties imposed with respect to such taxes, the Executive retains
from the Gross-Up Payment an amount equal to the Excise Tax imposed upon the
Payments.

(c) Subject to the provisions of Section 9(d), all determinations required to be
made under this Section 9, including determination of whether a Gross-Up Payment
is required and of the amount of any such Gross-Up Payment, shall be made by a
nationally recognized public accounting firm selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within l5 business days of the date of termination
of the Executive’s employment, if applicable, or such earlier time as is
reasonably requested. The initial Gross-Up Payment, if any, as determined
pursuant to this Section 9(c), shall be paid to the Executive within five
business days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that he has substantial
authority not to report any Excise Tax on his Federal income tax return. Any
determination by the Accounting Firm meeting the requirements of this Section
9(c) shall be binding upon the Company and the Executive, subject only to
payments pursuant to the following sentence based on a determination that
additional Gross-Up Payments should have been made, consistent with the
calculations required to be made hereunder (the amount of such additional
payments are referred to herein as the “Gross-Up Underpayment”). In the event
that the Company exhausts its remedies pursuant to Section 9(d) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive. The fees and disbursements of
the Accounting Firm shall be paid by the Company.

(d) The Executive shall notify the Company in writing of any claim by the United
States Internal Revenue Service that, if successful, would require the payment
by the Executive of any Excise Tax and, therefore, the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
not later than 30 business days after the Executive receives written notice of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires, in good faith, to contest such claim (which notice shall set
forth the bases for such contest) and that it will bear the costs and provide
the indemnification as required by this sentence, the Executive shall, in good
faith:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall, in good faith, reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by the Company and reasonably acceptable to
the Executive,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate, in good faith, in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis to the Executive, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of all costs and expenses.

Without limitation on the foregoing provisions of this Section 9(d), the Company
shall, exercising good faith, control all proceedings taken in connection with
such contest and, at its sole option (but in good faith), may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option (but
in good faith), either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis to the
Executive, from any Excise Tax or income tax, including interest or penalties
with respect thereto, imposed with respect to such advance or with respect to
any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. If, after the receipt by
the Executive of an amount advanced by the Company pursuant to Section 9(d), the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 9(d)) promptly pay to the Company, as the case may be, the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(d), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then any obligation of the Executive to repay such advance shall
be forgiven and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

Notwithstanding any provision herein to the contrary, the Executive’s failure to
strictly comply with the notice provisions set forth in this Section 9, so long
as such failure does not prevent the Company from contesting an excise tax
claim, shall not adversely affect the Executive’s rights under this Section 9.
Any amount advanced shall be deemed a nonrefundable payment to the extent a
refundable advance would be a violation of the Sarbanes-Oxley Act. Anything in
this Agreement to the contrary notwithstanding, except as otherwise provided in
Treas. Reg. Section 1.409A-3(i)(1)(v), in no event shall any payment by the
Company pursuant to this Section 9 be made later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which he remits the
related taxes.

10. NO MITIGATION; NO OFFSET.

In the event of any termination of employment under Section 8, above, the
Executive shall be under no obligation to mitigate damages or seek other
employment, and, except as expressly set forth herein, there shall be no offset
against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain.

11. NONCOMPETITION AND NONSOLICITATION.

The Executive represents and warrants that, to the best of his knowledge, he is
not using the confidential or proprietary information of any other person in
violation of any agreement or rights of others known to him. The Executive
agrees that the products of the Company and its Affiliates shall constitute the
exclusive property of the Company and its Affiliates.

For the avoidance of doubt, all trademarks, policy language or forms, products
or services (including products and services under development), trade names,
trade secrets, service marks, designs, computer programs and software, utility
models, copyrights, know-how and confidential information, applications for
registration of any of the foregoing and the right to apply for them in any part
of the world (whether any of the foregoing shall be registered or unregistered)
created or discovered or participated in by the Executive during the course of
his employment (whether or not pursuant to the terms of this Agreement) or under
the instructions of the Company or its Affiliates are and shall be the absolute
property of the Company and its Affiliates, as appropriate. Without limiting the
foregoing, the Executive hereby assigns to the Company any and all of the
Executive’s right, title and interest, if any, pertaining to the insurance and
reinsurance (including, without limitation, finite insurance and reinsurance),
risk assumption, risk management, brokerage, financial and other products or
services developed or improved upon by the Executive (including, without
limitation, any related “know-how”) while employed by the Company or its
Affiliates, including any patent, trademark, trade name, copyright, ownership or
other right that may pertain thereto.

Since Executive has obtained and is likely to obtain in the course of
Executive’s employment with the Company and its Affiliates knowledge of trade
names, trade secrets, know-how, products and services (including products and
services under development), techniques, methods, lists, computer programs and
software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
Executive hereby undertakes that:

(i) Executive will not (either alone or jointly with or on behalf of others and
whether directly or indirectly) encourage, entice, solicit or endeavor to
encourage, entice or solicit away from employment with the Company or its
Affiliates, or hire or cause to be hired, any officer or employee of the Company
or its Affiliates (or any individual who was within the prior twelve months an
officer or employee of the Company or its Affiliates), or encourage, entice,
solicit or endeavor to encourage, entice or solicit any individual to violate
the terms of any employment agreement or arrangement between such individual and
the Company or any of its Affiliates;

(ii) Executive will not (either alone or jointly with or on behalf of others and
whether directly or indirectly) interfere with or disrupt or seek to interfere
with or disrupt (A) the relationships between the Company and its Affiliates, on
the one hand, and any customer or client of the Company and its Affiliates, on
the other hand, (including any insured or reinsured party) who during the period
of twenty-four months immediately preceding such termination shall have been
such a customer or client, or (B) the supply to the Company and its Affiliates
of any services by any supplier or agent or broker who during the period of
twenty-four months immediately preceding such termination shall have supplied
services to any such person, nor will Executive interfere or seek to interfere
with the terms on which such supply or agency or brokering services during such
period as aforesaid have been made or provided; and

(iii) Executive will not (either alone or jointly with or on behalf of others
and whether directly or indirectly) whether as an employee, consultant, partner,
principal, agent, distributor, representative or stockholder (except solely as a
less than one percent stockholder of a publicly traded company), engage in any
activities in Bermuda, the United States or greater London if such activities
are competitive with the businesses that (i) are then being conducted by the
Company or its Affiliates and (ii) during the period of the Executive’s
employment were either being conducted by the Company or its Affiliates or
actively being developed by the Company or its Affiliates.

The provisions of the immediately preceding sentence shall continue as long as
the Executive is employed by the Company or its Affiliates and such provisions
shall continue in effect after such employment is terminated for any reason
until the first anniversary of such termination, provided that if such
employment is terminated by the Company under Section 8(d)(iii) or by the
Executive under Section 8(d)(iii), the provisions of clauses (ii) and
(iii) shall automatically terminate upon such termination of employment, unless
the Company elects, in writing, upon such termination to continue the provisions
of clauses (ii) and (iii) in effect through the six-month anniversary of such
termination of employment in which case the Company shall be obligated to pay
the Executive, in addition to any of the Executive’s rights under
Section 8(d)(iii), a lump sum payment equal to the sum of (x) six months of his
Base Salary and (y) one half of the Executive’s average annual bonus payable by
the Company or its subsidiaries for the three years (or shorter period of
employment by any of such entities) immediately preceding the year of
termination, and such lump sum payment shall, subject to Section 25 below, be
made 60 days following his “separation from service” (within the meaning Treas.
Reg. Section 1.409A-1(h)) with the Company.

For purposes of this Agreement, an “Affiliate” of the Company includes any
person, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company, and such term shall
specifically include, without limitation, the Company’s majority-owned
subsidiaries.

The limitations on the Executive set forth in this Section shall also apply to
any agent or other representative acting on behalf of Executive.

While the restrictions aforesaid are considered by both parties to be reasonable
in all the circumstances it is recognized that restrictions of the nature in
question may fail for reasons unforeseen and accordingly it is hereby declared
and agreed that if any of such restrictions or the geographic or other scope
thereof shall be adjudged to be void as going beyond what is reasonable in the
circumstances for the protection of the interests of the Company and its
Affiliates but would be valid if part of the wording thereof were deleted and/or
the periods (if any) thereof reduced and/or geographic or other area dealt with
thereby reduced in scope then said restrictions shall apply with such
modifications as may be necessary to make them valid and effective.

Nothing contained in this Section 11 shall limit in any manner any additional
obligations to which Executive may be bound pursuant to any other agreement or
any applicable law, rule or regulation and Section 11 shall apply, subject to
its terms, after employment has terminated for any reason.

12. CONFIDENTIAL INFORMATION.

The Executive covenants that he shall not, without the prior written consent of
the Company, use for the Executive’s own benefit or the benefit of any other
person or entity other than the Company and its Affiliates or disclose to any
person, other than an employee of the Company or other person to whom disclosure
is necessary to the performance by the Executive of his duties in the employ of
the Company, any confidential, proprietary, secret, or privileged information
about the Company or its Affiliates or their business or operations, including,
but not limited to, information concerning trade secrets, know-how, software,
data processing systems, policy language and forms, inventions, designs,
processes, formulae, notations, improvements, financial information, business
plans, prospects, referral sources, lists of suppliers and customers, legal
advice and other information with respect to the affairs, business, clients,
customers, agents or other business relationships of the Company or its
Affiliates. Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret, confidential proprietary or privileged information or data
relating to the Company or any of its Affiliates or predecessor companies, and
their respective businesses, which shall have been obtained by Executive during
his employment, unless and until such information has become known to the public
generally (other than as a result of unauthorized disclosure by the Executive)
or unless he is required to disclose such information by a court or by a
governmental body with apparent authority to require such disclosure. The
foregoing covenant by the Executive shall be without limitation as to time and
geographic application and this Section 12 shall apply in accordance with its
terms after employment has terminated for any reason. The Executive acknowledges
and agrees that he shall have no authority to waive any attorney-client or other
privilege without the express prior written consent of the Compensation
Committee as evidenced by the signature of the Company’s General Counsel.

13. WITHHOLDING.

Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive shall be subject
to withholding of such amounts relating to taxes as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, in whole or in part, the Company may, in its
sole discretion, accept other provision for payment of taxes as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold such taxes have been satisfied.

14. GUARANTY AND AFFILIATE SERVICES.

(a) LIABILITY. Each of XL Insurance Ltd and XL Re Ltd (together, the
“Guarantors”) hereby agrees to be jointly and severally liable together with the
Company, for the performance of all obligations and duties, and the payment of
all amounts, due to the Executive under this Agreement.

(b) RESPONSIBILITY. All of the other terms and provisions of this Agreement
relating to the Executive’s employment by the Company shall likewise apply
mutatis mutandis to the Executive’s employment by any of its Affiliates, it
being understood that if the Executive’s employment with the Company is
terminated, his employment with its Affiliates shall also be terminated and the
Executive shall be required to resign immediately from all directorships and
other positions held by the Executive in the Company and its Affiliates or in
any other entities in respect of which the Executive was acting as a
representative or designee of the Company or its Affiliates in connection with
his employment.

15. ENTIRE AGREEMENT.

This Agreement, together with the Exhibits, contains the entire agreement
between the Parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Company and the Executive with respect
thereto.

16. ASSIGNABILITY; BINDING NATURE.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs and assigns. No rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive
other than his right to compensation and benefits hereunder, which may be
transferred by will or operation of law subject to the limitations of this
Agreement. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation or
amalgamation or scheme of arrangement in which the Company is not the continuing
entity, or the sale or liquidation of all or substantially all of the assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes by operation of law or in writing duly executed by the assignee or
transferee all of the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

17. INDEMNIFICATION.

The Executive shall be provided indemnification by the Company to the maximum
extent permitted by applicable law and its charter documents against expenses
incurred and damages paid or payable by the Executive with respect to claims
based on actions or failures to act by the Executive in his capacity as an
officer, director or employee of the Company or its Affiliates or in any other
capacity, including any fiduciary capacity, in which the Executive served at the
request of the Company or an Affiliate. In addition, he shall be covered by a
directors’ and officers’ liability policy with coverage for all directors and
officers of the Company in an amount equal to at least US $75,000,000. Such
directors’ and officers’ liability insurance shall be maintained in effect for a
period of six years following termination of the Executive’s employment for any
reason other than pursuant to Section 8(c) or Section 8(e) hereof.

18. SETTLEMENT OF DISPUTES.

(a) Any dispute between the Parties arising from or relating to the terms of
this Agreement or the Executive’s employment with the Company or its Affiliates
shall, except as provided in Section 18(b) or Section 18(c), be resolved by
binding arbitration held in New York City in accordance with the rules of the
American Arbitration Association.

(b) Executive acknowledges that the Company and its Affiliates will suffer
irreparable injury, not readily susceptible of valuation in monetary damages, if
Executive breaches his obligations under Section 11 or 12. Accordingly,
Executive agrees that the Company and its Affiliates will be entitled, in
addition to any other available remedies, to obtain injunctive relief against
any breach or prospective breach by Executive of his obligations under
Section 11 or 12 in any Federal or state court sitting in the City and State of
New York or court sitting in Bermuda or the United Kingdom, or, at the Company’s
or any Affiliate’s election, in any other jurisdiction in which Executive
maintains his residence or his principal place of business. Executive hereby
submits to the non-exclusive jurisdiction of all those courts for the purposes
of any actions or proceedings instituted by the Company or its Affiliates to
obtain such injunctive relief, and Executive agrees that process in any or all
of those actions or proceedings may be served by registered mail or delivery,
addressed to the last address of Executive known to the Company or its
Affiliates, or in any other manner authorized by law. Executive further agrees
that, in addition to any other remedies available to the Company or its
Affiliates by operation of law or otherwise, because of any breach by Executive
of his obligations under Section 11 or 12 he will forfeit any and all bonus and
rights to any payments to which he might otherwise then be entitled by virtue
hereof and such payments may be suspended so long as any good faith dispute with
respect thereto is continuing; provided, however, that payments, benefits and
other rights and privileges of the Executive under this Agreement following
termination of the Executive’s employment during a Post-Change Period shall not
be forfeited, suspended, offset, diminished or otherwise altered in any way on
account of any breach or prospective breach of Section 11, Section 12 or any
other provision of this Agreement alleged by the Company.

(c) Notwithstanding any other provision of this Agreement, the Executive may
elect to resolve any dispute involving a breach or alleged breach of this
Agreement following termination of the Executive’s employment during a
Post-Change Period in any Federal or State court sitting in the City and State
of New York or court sitting in Bermuda or the United Kingdom. The Company and
the Guarantors hereby submit to the non-exclusive jurisdiction of all those
courts for the purposes of any such actions or proceedings instituted by the
Executive, and the Company and the Guarantors agree that process in any or all
of such actions or proceedings may be served by registered mail or delivery,
addressed to the Company as set forth in Section 20, or in any other manner
authorized by law. The Company and the Guarantors shall pay all costs associated
with any court proceeding under this Section 18(c) without regard to the outcome
of such proceeding, including all legal fees and expenses of the Executive, who
shall be reimbursed for all such costs within ten (10) days following written
demand therefor by the Executive (which written demand shall be made no later
than six (6) months following the end of the calendar year in which such costs
were incurred).

(d) Each Party shall bear its own costs incurred in connection with any
proceeding under Sections 18(a) or 18(b) hereof, including all legal fees and
expenses: provided, however, that the Company shall bear all such costs of the
Executive (to the extent such costs are reasonable) if the Executive
substantially prevails in the proceeding. Following the final determination of
the dispute in which the Executive has substantially prevailed, the Company
shall reimburse all such reasonable costs within ten (10) days following written
demand therefor (supported by documentation of such costs) by the Executive, and
the Executive shall make such written demand within sixty (60) days following
the final determination of the dispute; provided, however, that such payment
shall be made no later than on or prior to the end of the calendar year
following the calendar year in which the cost is incurred. Notwithstanding the
foregoing, in the event a final determination of the dispute has not been made
by December 20 of the year following the calendar year in which the cost is
incurred, the Company shall, within ten (10) days after such December 20,
reimburse such reasonable costs (supported by documentation of such costs)
incurred in the prior taxable year; provided, however, that the Executive shall
return such amounts to the Company within ten (10) business days following the
final determination if the Executive did not substantially prevail in the
dispute.

(e) The amount of any expenses eligible for payment under this Section 18 during
a calendar year will not affect the amount of any expenses eligible for payment
under this Section 18 in any other taxable year.

19. AMENDMENT OR WAIVER.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing, signed by the Executive and by a duly authorized officer of the
Company and the Guarantors. No waiver by any Party of any breach by the other
Party of any condition or provision of this Agreement to be performed by such
other Party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Except as set forth in
Section 8(d)(iv) or Exhibit B, any waiver must be in writing and signed by the
Executive or a duly authorized officer of the Company and the Guarantors, as the
case may be.

20. NOTICES.

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or sent
by courier, or by certified or registered mail, postage prepaid, return receipt
requested, duly addressed to the Party concerned at the address indicated below
or to such changed address as such Party may subsequently by similar process
give notice of:

If to the Company:

XL Capital Ltd

One Bermudiana Road

Hamilton HM11, Bermuda

Att’n: General Counsel

If to the Executive:

To the last address delivered to

the Company by the Executive in

the manner set forth herein.

21. SEVERABILITY.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

22. SURVIVORSHIP.

The respective rights and obligations of the Parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

23. REFERENCE.

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative.

24. GOVERNING LAW.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York without reference to the principles of
conflict of laws.

25. SECTION 409A.

(a) It is intended that this Agreement will comply with Section 409A of the Code
(and any regulations and guidelines issued thereunder) to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. If an amendment of the Agreement is necessary in
order for it to comply with Section 409A, the parties hereto will negotiate in
good faith to amend the Agreement in a manner that preserves the original intent
of the parties to the extent reasonably possible. No action or failure to act,
pursuant to this Section 25 shall subject the Company to any claim, liability,
or expense, and the Company shall not have any obligation to indemnify or
otherwise protect the Executive from the obligation to pay any taxes pursuant to
Section 409A of the Code.

(b) Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee” (within
the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code,
such payment shall not be made prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of his “separation from service,” or
(ii) the date of his death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section 25 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and any
remaining payments due under this Agreement shall be paid in accordance with the
normal payment dates specified for them herein. In no case will compliance with
this Section by the Company constitute a breach of the Company’s or the
Guarantors’ obligations under this Agreement. Notwithstanding any provision of
this Agreement to the contrary, for purposes of Sections 8(b) and 8(d) above,
the Executive will be deemed to have terminated his employment on the date of
his “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company. With respect to any reimbursement or
in-kind benefit arrangements of the Company provided for herein that constitute
deferred compensation for purposes of Section 409A of the Code, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid if such limit is imposed on all participants), (ii) any reimbursement
must be made on or before the last day of the calendar year following the
calendar year in which the expense was incurred, and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

26. EXECUTIVE REPRESENTATIONS.

The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (b) except as disclosed to the
Company by the Executive, the Executive is not a party to or bound by any
employment agreement, transition services agreement, noncompetition agreement,
nonsolicitation agreement or confidentiality agreement with any other person or
entity.

27. HEADINGS.

The heading of the sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

28. COUNTERPARTS.

This Agreement may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all of
which counterparts taken together will constitute one and the same agreement.

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

XL CAPITAL LTD

By: /s/ Kirstin R. Gould     



    Kirstin R. Gould

MICHAEL S. McGAVICK

/s/ Michael S. McGavick     



    GUARANTORS:

XL INSURANCE LTD

By: /s/ Kirstin R. Gould     



    Kirstin R. Gould

XL RE LTD

By: /s/ Kirstin R. Gould     



    Kirstin R. Gould

2

EXHIBIT A

CHANGE IN CONTROL

A “Change in Control” shall be deemed to have occurred:

(i) any person (which, for all purposes hereof, shall include, without
limitation, an individual, sole proprietorship, partnership, unincorporated
association, unincorporated syndicate, unincorporated organization, trust, body
corporate and a trustee, executor, administrator or other legal representative)
(a “Person”) or any group, as defined in Sections 13(d) or 14(d) of the United
States Securities Exchange Act of 1934 (other than a group of which the
Executive is a member or which has been organized by the Executive), becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing, or acquires the right to control or direct, or to acquire through
the conversion of securities or the exercise of warrants or other rights to
acquire securities, 30% or more of either (I) the outstanding Ordinary Shares of
the Company, (II) the outstanding securities of the Company having a right to
vote in the election of directors, or (III) the combined voting power of the
outstanding securities of the Company having a right to vote in the election of
directors; or

(ii) if there shall be elected or appointed to the Board of Directors of the
Company (the “Board”) any director or directors whose appointment or election by
the Board or nomination for election by the Company’s shareholders was not
approved by a vote of at least a majority of the directors then still in office
who were either directors on the date of execution of this Agreement or whose
election or appointment or nomination for election was previously so approved;
or

(iii) upon consummation of a reorganization, scheme of arrangement, merger,
consolidation, combination, amalgamation, corporate restructuring, liquidation,
winding up, exchange of securities, or similar transaction (each, an “Event”),
in each case, in respect of which the beneficial owners of the outstanding
Company Ordinary Shares immediately prior to such Event do not, following such
Event, beneficially own, directly or indirectly, more than 60% of each of the
outstanding equity share capital, and the combined voting power of the then
outstanding voting securities entitled to vote in the election of the directors,
of the Company and any resulting entity, in substantially the same proportions
as their ownership, immediately prior to such Event, of the Ordinary Shares and
voting power of the Company; or

(iv) if there occurs an Event involving the Company as a result of which 25% of
more of the members of the Board of the Company are not persons who were members
of the Board immediately prior to the earlier of (x) the Event, (y) execution of
an agreement, the consummation of which would result in the Event, or
(z) announcement by the Company of an intention to effect the Event; or

(v) if the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.

3

EXHIBIT B

GOOD REASON

For purposes of this Agreement, “Good Reason” shall mean any of the following,
unless done with the prior express written consent of the Executive:

(i) (A) The assignment to Executive of duties inconsistent with Executive’s
position (including duties, responsibilities, status, titles or offices as set
forth in Section 3 hereof); or (B) any elimination, diminution or reduction of
Executive’s duties or responsibilities except in connection with the termination
of Executive’s employment for Cause, disability or as a result of Executive’s
death or by Executive other than for Good Reason; and for purposes for this
clause (i), the determination of whether there has been a reduction of duties or
responsibilities or an assignment of duties inconsistent with the Executive’s
position shall take into account the Executive’s duties, responsibilities and
position with the ultimate parent of the parent/subsidiary group as a whole
which includes the Company;

(ii) The (A) reduction in Executive’s Base Salary from the level in effect
immediately prior to the Change in Control, or (B) payment of an annual bonus in
an amount less than the lesser of (x) the most recent annual bonus paid prior to
the Change in Control or (y) the greater of (I) the most recent target bonus, if
any, established prior to the Change in Control or (II) the annual average bonus
paid for the preceding three complete years prior to the Change in Control (or
such lesser number of complete years as the Executive shall have been employed
by the Company);

(iii) The failure by the Company or the Guarantors to obtain the specific
written assumption of this Agreement by any successor or assign of the Company
or the Guarantors or any person acquiring substantially all of the Company’s or
the Guarantors’ assets;

(iv) Any breach by the Company or the Guarantors of any provision of this
Agreement or any agreements entered into pursuant thereto that remains uncured
for 20 calendar days following written notice of same by the Executive;

(v) Notwithstanding the provisions of Section 3(b) of this Agreement, requiring
the Executive to be based at any office or location that is greater than 35
miles from the office or location at which the Executive was principally located
immediately prior to the Change in Control;

(vi) During the Post-Change Period, (A) the failure to continue in effect any
compensation or incentive plan in which Executive participates immediately prior
to the time of the Change in Control unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan providing Executive with at least
the same aggregate economic opportunity on an after-tax basis available to the
Executive immediately prior to the Change in Control) has been made with respect
to such plan in connection with the Change in Control, or the failure to
continue Executive’s participation therein on substantially the same basis both
in terms of the amount of benefits provided and the level of his participation
relative to other participants, as existed at the time of the Change in Control;
or (B) the failure to continue to provide Executive with benefits and coverage
at least as favorable in the aggregate as those enjoyed by him under the
Company’s pension, life insurance, medical, health and accident, disability,
deferred compensation or savings plans in which he was participating at the time
of the Change in Control; or

(vii) The failure by the Company to pay within 7 calendar days of the due date
any amounts due under any benefit or compensation plan, including any deferred
compensation plan.

Notwithstanding any provision in this Agreement to the contrary, the Executive
must give written notice of his intention to terminate his employment for Good
Reason within sixty (60) days after the act or omission which constitutes Good
Reason, and any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such act or omission.

4